DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure #1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
of what; etc).
The term "essentially" in claims 1, 3, and 6 is a relative term which renders the claim indefinite.  The term "essentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner recommends deleting this term to obviate the rejection.
Claim 5 recites the limitation "the first and second male connection portions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, this claim is further indefinite because it is unclear as to what claim this should be dependent upon (e.g. if this claim was off of claim 2, the antecedent basis rejection would be obviated).
The term "substantial part" in claim 7 is a relative term which renders the claim indefinite.  The term "substantial part" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner recommends changing this term to “majority”, “all” or something equivalent to obviate the rejection.
Claim 9 recites the limitation “wherein its cross-section”.  This limitation is indefinite because it is unclear as to what is the subject of the term ‘its’.
Claims 2, 4, 8 and 10-15 are similarly rejected for being dependent upon an indefinite claim(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Stevens (US 2101285).
Regarding claim 1, Stevens discloses a pile for a pile wall, said pile extending longitudinally between a first and a second end [Figure 3] and comprising at least one perimeter profile having a cross section being perpendicular to the longitudinal extension of said pile [Figures 2 & 4], said perimeter profile enclosing an uninterrupted area in said cross section [the perimeter is solid, interrupted metal], wherein at least one section of the perimeter profile extends outwardly forming a first male connection portion [11], and the uninterrupted area extends into the first male connection portion, thereby forming a load bearing portion of the pile [Figures 2 & 4].
Regarding claims 2, 3 and 7, Stevens further discloses a second male connection portion on the opposite side of the pile extending the length of said pile [Figures 2-4].
Regarding claims 4, 9 and 10, Stevens further discloses the pile is hollow, tubular shape [space inside 12] and made of steel [Page 1, Line 9].
Regarding claims 5 and 6, Stevens further discloses the male connection portion is narrower at a waist portion proximal the pile body, and wider, in the perpendicular direction to the length of the waist portion distal the pile body [Figures 2 & 4].
The Examiner notes that claims 10 and 15 have been drafted as product-by-process claims. Therefore the claim is not limited to the manipulations of the recited process steps, but the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 2101285) in view of Mares (US 4662793).
Stevens fails to disclose details of a pile shoe for installation.
Mares teaches a pile shoe [100; Figure 4] for driving plural piles comprising a bulge [149] that extends into the cross-sectional area of the connection portions of adjacent piles [Figure 4].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the pile of Stevens by adding the shoe as described by Mares to project the pile joint during installation by shielding it from damage due to the driving forces [Column 4, Lines 6-23].

Claim 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 2101285) in view of Taylor (US 3688508).
Stevens fails to disclose the use of a connector member for securing adjacent piles.
Taylor teaches sheet pile connecting members [10, 36, 62] comprising female connection portions for securing adjacent piles [Figures 1-3].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the piles of Stevens by adding the connector member as described by Taylor to enable the construction of walls that are angled or curved in a manner that is both strong and economical to use and manufacture [Column 1, Lines 43-50].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mansfield (US 7470093) discloses a pile for a pile wall that is similar to that of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184.  The examiner can normally be reached on M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619